DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, the phrase “the plurality of output holders” on line 12 should be “a plurality of output holders.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba (JP 2015120264 A).
As to claim 1, Chiba teaches a printing system comprising: 
a print station (comprising at least elements 121a-122d, 130 in fig. 2) disposed at a sheet transport path 231 diverging to a first 210a and a second output holder 210b; 
a sheet feeder 110 arranged to feed a stream of media sheets into the transport path so as to be fed sequentially to the print station; 

a controller (overall control structure of the apparatus) arranged to receive print instructions concerning a first and a second set of images to be printed and to schedule a print order of images to be consecutively printed on the sheets (¶51), wherein: 
the controller is further arranged to: 
schedule images of the first and second sets into an alternating image sequence defining the print order, such that the print station alternatingly prints images of the first and second set on the sheets in the stream (fig. 5 and ¶51); 
direct sheets printed with images from the first set to the first output holder 210a (¶56); and 
direct sheets printed with images from the second set to the second output holder 210b (¶56),
wherein the controller is further arranged to: 
when at least one sheet in the second set is ejected to the discharge path (as taught in ¶48 and ¶52): 
reroute the images for sheets of the second set which sheets are designated for ejection to sheets en route to the print station, such that the print station reprints the rejected images on the latter sheets (¶54 teaches that images on sheets determined to be defective are reassigned to be printed on new sheets to be fed to the print station;
since the reassigned images are printed on sheets that are en route to the print station, the reassigned images are considered to be rerouted to sheets on route to the print station); 

direct the sheets with the rerouted images to the second output holder to complete a sheet stack for the second set (¶54-56 teach that rerouted images of the second set are printed to replace defective sheets, and that the sheets of the second set are sent to the second output holder 210b; therefore, the complete second set, having the sheets with the rerouted images, is outputted to the second output holder).

As to claim 2, Chiba teaches wherein the controller is further configured to: when at least one sheet in the second set is ejected to the discharge path 233 (¶48 teaches that defective sheets are ejected to the discharge path; ¶52 provides an example in 
direct printed sheets of the first set “1 copy” following the rejected sheet to the first output holder 210a (¶52 and ¶56 teach that sheets from the first set continue to be printed after a sheet of the second set is diverted to the discharge path 233, wherein the sheets of the first set are discharged to the first output holder as claimed); and 
direct sheets of the second set following the rejected sheet to the discharge path 233 (e.g. if further sheets in the second set are determined to be defective in the manner taught by ¶48 and ¶52, then they will also go to the discharge path).

As to claim 3, Chiba teaches wherein the transport path comprises a buffer transport path (being the part of the printing path 231 upstream of the sheet ejector 261) section upstream of the sheet ejector, 
wherein the controller is further configured to: 
when the controller designates a sheet in the second set to be ejected to the discharge path 233 (as previously described with respect to ¶48 and ¶52): 
direct sheets of the first set on the buffer transport path section to the first output holder (¶52 and ¶56 teach that since the first set has no defective sheet, the sheets of the first set continue to be printed and outputted to the first output holder 210a; in order to reach the first output holder 210a, the sheets of the first set must travel on the buffer transport path; therefore, sheets of the first set on the buffer transport path are directed to the first output holder); 

direct the designated sheets of the second set to the discharge path (as previously discussed); and 
reroute images assigned to the designated sheets of the second set on the buffer transport path section to unprinted sheets to be fed to the print station (as taught in ¶54, images on sheets determined to be defective are reassigned to be printed on new sheets to be fed to the print station).

As to claim 5, Chiba teaches wherein, when the print instructions define a first image order for the first set of images and a second image order for the second set of images, the controller is arranged to: schedule images of the first and second sets into an alternating image sequence, such that in the print order images from the first set are alternating with images from the second set (as taught in ¶51); 
direct sheets printed with images from the first set to the first output holder to form a stack of sheets with images in the first image order (¶56); and 
direct sheets printed with images from the second set to the second holder to form a stack of sheets with images in the second image order (¶56); and 

direct printed sheets of the first set following the rejected sheet to the first output holder (as taught in ¶52 and ¶56); 
designate sheets of the second set following the rejected sheet for ejection and direct the designated sheets of the second set to the discharge path (¶48 and ¶52 teach that a sheet of the second set that is determined to be defective is sent to the discharge path 233; in a case where multiple defective sheets are in the second set following the rejected sheet, those multiple sheets will be sent to the discharge path 233); and 
reroute the images for the designated sheets of the second set in the print order, such that the relative image order in the second set is restored (fig. 5 and ¶59-67 provide a detailed explanation of how an image of a rejected sheet “2-3” is rerouted in the print order such that the relative image order in the second set is restored; therefore, in a case in which there are multiple rejected sheets in the second set, the controller will reroute images of multiple sheets in the second set in the print order, such that the relative image order in the second set is restored).

As to claim 10, Chiba teaches wherein the controller schedules images of the first and second sets into an alternating image sequence defining the print order, thereby forming a stream of images wherein at least one image of the first set is provided in between images of the second set (fig. 5 and ¶51).


receiving print instructions comprising a plurality of image sets to be printed (¶51); 
scheduling the image sets into a print order by alternating images of the different image sets including a first set and second set (¶51); 
printing the images in the scheduled print order (¶51); 
directing each of the printed image sets to a different one of the plurality of output holders (¶56); and
when at least one sheet in the second set is ejected to the discharge path (as taught in ¶48 and ¶52): 
reroute the images for sheets of the second set, which sheets are designated for ejection, to sheets en route to the print station, such that the print station reprints the rejected images on the latter sheets (¶54 teaches that images on sheets determined to be defective are reassigned to be printed on new sheets to be fed to the print station;
since the reassigned images are printed on sheets that are en route to the print station, the reassigned images are considered to be rerouted to sheets on route to the print station); 
reschedule the images for sheets of the second set, which images are after the image designated to be printed on said at least one sheet that is ejected to the 
directing the sheets with the rerouted and rescheduled images to the second output holder to complete a sheet stack for the second set (¶54-56 teach that rerouted and rescheduled images of the second set are printed to replace defective sheets, and that the sheets of the second set are sent to the second output holder 210b; therefore, the complete second set, having the sheets with the rerouted images, is outputted to the second output holder).

As to claim 12, Chiba teaches assigning each one of the image set to one of the plurality of output holders 210a-b (¶56).



As to claim 14, Chiba teaches discharging a number of sheets associated with one of the image sets from the transport path (¶48 and ¶52 describe an example in which a defective sheet from the second set is discharged from the transport path; accordingly, if one or more sheets of the second set are defective, they will be discharged from the transport path); 
directing the sheets associated with at least of one of the other image sets to its respective output holder (¶52 and ¶56 teach that the first set, having no defective sheets, is continuously printed and sent to its assigned output holder 210a); and 
rerouting the discharged images associated with the one of the image sets into the print order, such that the relative image order in the one of the image sets is restored (fig. 5 and ¶59-67 provide a detailed explanation of how an image of a rejected sheet “2-3” is rerouted in the print order such that the relative image order in the second set is restored; therefore, in a case in which there are multiple rejected sheets in the second set, the controller will reroute images of multiple sheets in the second set in the print order, such that the relative image order in the second set is restored).

As to claim 16, Chiba teaches a software product comprising a non-transitory computer-readable medium having program code thereon, wherein said program code, when loaded into a computer that is connected to a printing system having a print station (comprising at least elements 121a-122d, 130 in fig. 2) disposed at a sheet transport 
receiving print instructions comprising a plurality of image sets to be printed (fig. 5); 
scheduling the image sets into a print order by alternating images of the different image sets (fig. 5); 
printing the images in the scheduled print order (fig. 5); 
directing each of the printed image sets to a different one of the plurality of output holders 210a-210b (as illustrated graphically in fig. 5, the first set is sent to output holder 210a and the second set is sent to output holder 210b); and 
when at least one sheet “2-3” in the second set is ejected to the discharge path 233 (¶61-62 teach that inspected printed sheets that are found to be defective are ejected to the rejection tray 220, meaning they are ejected to discharge path 233), rerouting images for sheets of the second set, which sheets are designated for ejection (in the case of multiple sheets of the second set being found to be defective), to sheets en route to the print station, such that the print station reprints the rejected images on the latter sheets (¶54-56 teach that rerouted images of the second set are printed to replace defective sheets); BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/QL/qlApplication No.: 15/985,997Docket No.: 0142-1131PUS1 Reply to Office Action of July 07, 2020Page 9 of 17 
rescheduling the images for sheets of the second set, which images are after the image designated to be printed on said at least one sheet that is ejected to the discharge path in the second set, to be printed on said sheets en route to the print 
directing the sheets with the rerouted and rescheduled images to the second output holder 210b to complete a sheet stack for the second set (¶54-56 teach that rerouted images of the second set are printed to replace defective sheets, and that the sheets of the second set are sent to the second output holder 210b; therefore, the complete second set, having the sheets with the rerouted images, is outputted to the second output holder).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Boguhn et al. (DE 102016202122 A1, hereinafter Boguhn).
As to claims 6, 17-18 and 20, Chiba teaches a sensor 250 arranged at the transport path for detecting a quality condition of the sheets (¶30), and the controller is adapted to receive a quality signal from the sensor (as taught in ¶43-44) and, when the quality of a sheet is found to be insufficient, wherein the controller is arranged to control the sheet ejector 261 to transport the respective sheet to the discharge path 233 upon receipt of the quality signal (¶31 teaches that the sheet ejector 261 routes sheets to the discharge path 233, and ¶48 and ¶52 teach that defective sheets are routed to the discharge path 233, meaning that controller controls the sheet ejector 261 to send defective sheets to the discharge path 233).
Chiba does not teach that the sensor is arranged for detecting the quality condition of sheets “being fed to the print station” (this is because the sensor 250 evaluates sheets after they have left the main printing section 100).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Chiba to perform duplex printing via a duplex path system and wherein the sensor is upstream of a location where sheets can enter the duplex path system, as taught by Boguhn for the benefit of printing more information with fewer sheets, and the modification of the sensor placement would be a mere rearrangement of parts for the predictable result that print quality is still successfully evaluated.
Chiba as modified teaches that the sensor 250 (Chiba) is arranged for detecting the quality condition of sheets being fed to the print station (the apparatus of Chiba detects the quality of sheets after being printed on one side; in a 2-sided print job of the modified Chiba, the sensor detects the quality of sheets after they are printed on one side and while they are being fed back to the print station for printing on a reverse side).

transporting a sheet to the discharge path 233, when the quality of said sheet is found to be insufficient (¶33 and ¶48).
Chiba does not teach that the sheets are “being fed to the print station” when the quality condition is detected (this is because the sensor 250 evaluates sheets after they have left the main printing section 100).
Regarding the limitations “detecting a quality condition of the sheets being fed to a print station,”
Boguhn teaches the concept of printer with a sensor 12 arranged for detecting the quality condition of sheets being fed to the print station (¶19 teaches that sensor 12 evaluates sheets and wherein defective sheets are diverted to a tray 24, and fig. 1 shows that the sensor 12 is upstream of a location where a sheet leaves the main printing path to be sent to a duplex path unit comprising elements 16 and 21-23; ¶18 teaches that the duplex path system is for 2-sided printing; when Chiba is modified in light of Boguhn to have a duplex path system for 2-sided printing and to have the sensor upstream of a location where sheets can be diverted into the duplex path, the sensor will be located so as to detect the quality of sheets being fed back to the print station for printing on a reverse side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Chiba to perform duplex printing via a duplex path system and wherein the sensor is upstream of a location where sheets can enter the duplex path system, as taught by Boguhn for the benefit of printing 
Chiba as modified teaches detecting a quality condition of the sheets being fed to the print station (the apparatus of Chiba detects the quality of sheets after being printed on one side; in a 2-sided print job of the modified Chiba, the sensor detects the quality of sheets after they are printed on one side and while they are being fed back to the print station for printing on a reverse side).

Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (pg. 1 lines 15-27, pg. 11 lines 11-15, pg. 15 lines 5-30, the top row of fig. 3, and figs. 4A-D, hereinafter AAPA; it is noted that even though figs. 4A-D and the top row of fig. 3 lack a “Prior Art” label, these figures are disclosed as prior art in the text of AAPA) in view of Chiba (JP 2015120264 A).
As to claim 1, AAPA teaches a printing system comprising: 
[AltContent: textbox (STP)][AltContent: arrow]
    PNG
    media_image1.png
    286
    435
    media_image1.png
    Greyscale


a sheet feeder 10 (pg. 15 lines 15-20) arranged to feed a stream of media sheets into the transport path so as to be fed sequentially to the print station; 
a sheet ejector for ejecting unsuitable sheets from the transport path to a discharge path (pg. 15 lines 21-30 teach that an unsuitable sheet is ejected to a discharge path 66; the inherent structure that diverts the unsuitable sheet to the discharge path is the sheet ejector, the sheet ejector being capable of ejecting plural unsuitable sheets); and 
a controller (overall control structure of the apparatus) arranged to receive print instructions concerning a first and a second set of images to be printed and to schedule a print order of images to be consecutively printed on the sheets (pg. 15 lines 5-13 and the top row of fig. 3), 
wherein: the controller is further arranged to: 
direct sheets printed with images from the first set to the first output holder (pg. 15 lines 5-13),
wherein the controller is further arranged to: 
when at least one sheet  S1-4 in the second set (in the example shown in fig. 4B, the rejected sheet is S1-4, but any sheet from any set may be rejected if found to be faulty) is ejected to the discharge path (see fig. 4B): 
reroute images for sheets of the second set, which sheets are designated for ejection, to sheets en route to the print station, such that the print station reprints the rejected images on the latter sheets (as taught in figs. 4C-4D and pg. 15 lines 5-30); 

AAPA does not teach wherein the sheet transport path diverges to a first and second output holder;
wherein the controller is arranged to:
schedule images of the first and second sets into an alternating image sequence defining the print order, such that the print station alternatingly prints images of the first and second set on the sheets in the stream; 
direct sheets printed with images from the second set to the second output holder, and 
direct the sheets with the rerouted and rescheduled images to the second output holder to complete a sheet stack for the second set.
Chiba teaches a printing system (fig. 1) with a sheet transport path 231-232 (fig. 3) that diverges to a first and second output holder (210a and 120b),
wherein a controller (overall control structure of the apparatus) is arranged to:

direct sheets printed with images from the second set to the second output holder (¶56 teaches wherein a first set goes to the first output holder 210a and wherein a second set goes to the second output holder 210b), and
the controller is further arranged to: 
when at least one sheet in the second set is ejected to the discharge path (as taught in ¶48 and ¶52): 
reroute the images for sheets of the second set which sheets are designated for ejection to sheets en route to the print station, such that the print station reprints the rejected images on the latter sheets (¶54 teaches that images on sheets determined to be defective are reassigned to be printed on new sheets to be fed to the print station;
since the reassigned images are printed on sheets that are en route to the print station, the reassigned images are considered to be rerouted to sheets on route to the print station); 
reschedule the images for sheets of the second set, which images are after the image designated to be printed on said at least one sheet that is ejected to the discharge path in the second set, to be printed on said sheets en route to the print station, after a sheet on which the image designated to be printed on said at least one sheet that is ejected to the discharge path is scheduled to be re-printed (the Examiner interprets this section of the claim as meaning that pages that follow the rejected page are reprinted after the rejected page is reprinted, such that the rejected page and 
direct the sheets with the rerouted images to the second output holder to complete a sheet stack for the second set (¶54-56 teach that rerouted images of the second set are printed to replace defective sheets, and that the sheets of the second set are sent to the second output holder 210b; therefore, the complete second set, having the sheets with the rerouted images, is outputted to the second output holder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA to have two output holders, wherein the first set is sent to the first output holder and the second set is sent to the second output holder, wherein the controller schedules images of the first and second sets into an alternating image sequence defining the print order, and the controller further controls to direct the sheets with the rerouted images to the second output holder to complete a sheet stack for the second set as taught by Chiba for the benefit that the user conveniently does not have to look through a stack of sheets to separate two print jobs from each other, and wherein the alternated printing of sheets lets a user avoid having to wait until a first job is completely finished to begin seeing pages of a second job if they are needed right away.

As to claim 6, AAPA teaches wherein the controller is arranged to control the sheet ejector to transport the respective sheet to the discharge path 66.
AAPA as modified does not teach a sensor arranged at the transport path for detecting a quality condition of the sheets being fed to the print station, and the controller is adapted to receive a quality signal from the sensor and, when the quality of a sheet is found to be insufficient (while pg. 15 lines 5-30 and figs. 4a-d teach that an unsuitable sheet is ejected to the discharge path 66, the embodiment relied on by the Examiner does not teach the claimed sensor for detecting the quality of the sheet),
 wherein the controller controls the sheet ejector to transport the sheet to the discharge path “upon receipt of the quality signal.”
Regarding the claimed sensor,
AAPA further teaches, in another embodiment (pg. 1 lines 15-27), a printing system in which the printing station is an ink jet printer, and wherein the printing system further comprises a 3D laser scanner that is used as a sensor for detecting wrinkles or other surface irregularities of the sheet upstream of the print station, wherein the sheet with irregularities is removed from the sheet transport path prior to reaching the printing station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that the printing station is an inkjet printer and wherein the printing system has a 3D laser scanner upstream of the printing station for determining whether to remove the sheet from the sheet transport path, as taught by the AAPA, since such a modification of the 
AAPA as modified teaches a sensor “3D laser scanner” (AAPA) arranged at the transport path for detecting a quality condition (irregularities) of the sheets being fed to the print station, and the controller is adapted to receive a quality signal from the sensor (based on the presence of irregularities) and, when the quality of a sheet is found to be insufficient (i.e. based on the sensed presence of irregularities),
 wherein the controller controls the sheet ejector to transport the sheet to the discharge path 66 (AAPA) upon receipt of the quality signal (pg. 1 lines 23-27 of AAPA).

As to claim 7, AAPA as modified teaches wherein the sensor “3D laser scanner” (AAPA) is arranged to scan a surface relief of a sheet that is moving past the sensor (this is because the sensor scans for wrinkles, as previously discussed).

As to claim 8, AAPA as modified teaches wherein the sheet ejector is arranged to divert sheets into the discharge path 66 (AAPA) at a location between the sensor (AAPA) and the print station 16 (AAPA).
AAPA as modified does not teach wherein the sheet ejector comprises a switch that is disposed in the sheet transport path in a position between the sensor and the print station.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that the sheet ejector comprises a switch that is disposed in the sheet transport path as taught by Chiba since such a modification would be a simple substitution of one sheet ejector for another for the predictable result that unsuitable sheets are still successfully discharged to the discharge path.
AAPA as modified teaches wherein the sheet ejector comprises a switch 261 (Chiba) that is disposed in the sheet transport path in a position between the sensor “3D laser scanner” (AAPA) and the print station “ink jet printer” (AAPA).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Chiba as applied to claim 6 above and further in view of Sasami (US 20140218755 A1).
As to claim 9, AAPA teaches a duplex loop 50. 
AAPA as modified does not teach wherein the sensor “3D laser scanner” (AAPA) is disposed at a point of the sheet transport path between the print station 16 (AAPA) and a junction where sheets returning from the duplex loop enter into the sheet transport path again (AAPA as modified merely teaches that sheets are scanned for wrinkles upstream of the printing station, which could be upstream of where the duplex loop rejoins the sheet transport path).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that the sensor is located at a point of the sheet transport path between the print station and a junction where sheets returning from the duplex loop enter into the sheet transport path again as taught by Sasami since such a modification would be a mere rearrangement of parts for the predictable result that defective sheets are still successfully ejected to the discharge path.
Response to Arguments
Applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive. 
Applicant argues on pgs. 15-16 that Chiba does not teach wherein the images are rescheduled because claim 1 requires that the rescheduled images NOT be printed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “images...after an image...is defectively printed, are not printed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
not previously printed, is unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853